--------------------------------------------------------------------------------

TERMINATION AND MUTUAL RELEASE AGREEMENT

THIS AGREEMENT is dated as of the 27th day of August, 2014.

AMONG:

> > > > > SIERRA MINERAL MANAGEMENT INC., doing business as Red Mountain Mining,
> > > > > a Nevada corporation having a mailing address at PO Box 520,
> > > > > Clarkdale, AZ 86324.
> > > > > 
> > > > > ("SMM")

OF THE FIRST PART

AND:

> > > > > IRELAND INC., a Nevada corporation having a business address at 2360
> > > > > West Horizon Ridge Parkway, Suite 100, Henderson, NV 89052
> > > > > 
> > > > > (“Ireland")

OF THE SECOND PART

WHEREAS:

A.          SMM and Ireland (collectively, the “Parties”) are parties to that
Amended and Restated Option Agreement effective as of July 20, 2011 (the “Option
Agreement”) whereby SMM granted Ireland an option in the Red Mountain Project,
as that term is defined in the Option Agreement;

B.          Pursuant to Subsection 3.1(a) of the Option Agreement, Ireland is
required to make a cash payment of $8,000 to SMM for the month of August, 2014,
which has not been paid (the “August Payment”);

C.          Pursuant to Subsection 10.2(a) of the Option Agreement, upon
termination of the Option Agreement, Ireland is required to to maintain the
mineral claims comprising the Red Mountain Project in good standing for a period
of twelve (12) months following the date of termination of the Option Agreement
(the “Good Standing Requirement”); and

D.          The Parties have mutually agreed to terminate the Option Agreement
and SMM has, in exchange for a one time cash payment of $50,000 (the “Cash
Payment”) agreed to release Ireland from its obligations with respect to the
Good Standing Requirement, effective immediately, and the Parties have
negotiated a complete resolution of any and all disputes, claims or potential
claims arising between them and the subject matter of the Option Agreement on
the terms and conditions set out below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the Parties agrees as follows:

1.          TERMINATION

1.1        SMM and Ireland agree that, as of the date hereof, the Option
Agreement shall be terminated and be of no further force or effect.

1.2        SMM hereby waives the August Payment.

1.3        Ireland shall, for a period of 90 days after the date hereof, make
available to SMM, at no cost to SMM, all drill core, copies of all reports,
maps, assay results and other relevant technical data compiled by, prepared at
the direction of, or in the possession of Ireland with respect to the Red
Mountain Project and not previously provided to SMM.

1

--------------------------------------------------------------------------------

1.4        Ireland shall have the right, for a period of 180 days after the date
hereof, to remove from the Red Mountain Project all buildings, plant, equipment,
machinery, tools, appliances and supplies which were brought onto the Red
Mountain Project by or on behalf of Ireland.

2.          RELEASE AND DISCHARGE

2.1        In consideration of the SMM Release (as hereinafter defined), Ireland
agrees:

  (a)

to make the Cash Payment to SMM upon execution of this Agreement by each of the
Parties hereto; and

        (b)

to completely release and forever discharge SMM from any and all past, present
or future claims, demands, obligations, actions, causes of action, rights,
damages, costs, loss of services, expenses and compensation which Ireland has
had, now has, or which may hereafter accrue or otherwise be acquired by Ireland
against SMM with respect to any matter relating to the Option Agreement (the
“Ireland Release”).

2.2        In consideration of the Ireland Release and the Cash Payment, SMM
agrees to completely release and forever discharge Ireland from any and all
past, present or future claims, demands, obligations, actions, causes of action,
rights, damages, costs, loss of services, expenses and compensation which SMM
has had, now has, or which may hereafter accrue or otherwise be acquired by SMM
against Ireland with respect to any matter relating to the Option Agreement,
including but not limited to, the Good Standing Requirement and the August
Payment (the “SMM Release”).

2.3        Notwithstanding the provisions of Section 2.1 and Section 2.2, the
Ireland Release and the SMM Release shall not act as any waiver, release or
discharge by the Ireland or SMM of any claims with respect to or arising out of
this Agreement.

3.          ENTIRE AGREEMENT AND SUCCESSORS IN INTEREST

3.1        This Agreement contains the entire agreement between the Parties with
regard to the matters set forth herein and shall be binding upon and inure to
the benefit of the executors, administrators, personal representatives, heirs,
successors and assigns of each.

4.          INDEPENDENT LEGAL ADVICE

4.1        This Agreement has been prepared by Northwest Law Group acting solely
on behalf of Ireland. SMM acknowledges that he has been advised to obtain
independent legal advice, and that it has had full opportunity to obtain
independent legal advice.

5.          GOVERNING LAW

5.1        This Agreement shall be governed by and construed in accordance with
the laws of the State of Nevada and each party hereto adjourns to the
jurisdiction of the courts of the State of Nevada.

6.          ADDITIONAL DOCUMENTS

6.1        All parties agree to cooperate fully and execute any and all
supplementary documents and to take all additional actions which may be
necessary or appropriate to give full force and effect to the basic terms and
intent of this Agreement.

7.          EFFECTIVENESS

7.1        This Agreement shall become effective on execution.

8.          MISCELLANEOUS

8.1        This Agreement supersedes any prior written or oral agreements or
understandings between the parties relating to the subject matter hereof.

2

--------------------------------------------------------------------------------

8.2        No modification or amendment of this Agreement shall be valid unless
in writing and signed by or on behalf of the Parties hereto.

8.3        A waiver of the breach of any term or condition of this Agreement
shall not be deemed to constitute a waiver of any subsequent breach of the same
or any other term or condition.

8.4        This Agreement is intended to be performed in accordance with, and
only to the extent permitted by, all applicable laws, ordinances, rules and
regulations. If any provision of this Agreement, or the application thereof to
any person or circumstance, shall, for any reason and to any extent, be held
invalid or unenforceable, such invalidity and unenforceability shall not affect
the remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.

8.5        The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

8.6        This Agreement may be executed in one or more counter-parts, each of
which so executed shall constitute an original and all of which together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date of this Agreement.

SIERRA MINERAL MANAGEMENT INC.   also doing business as RED MOUNTAIN MINING   by
its authorized signatory:           /s/ Randy Johnson   Signature of Authorized
Signatory           Randy Johnson   Name of Authorized Signatory           Owner
  Position of Authorized Signatory           IRELAND INC.   a Nevada corporation
by its   authorized signatory:           /s/ Douglas Birnie   Signature of
Authorized Signatory           Douglas Birnie   Name of Authorized Signatory    
      President   Position of Authorized Signatory  

3

--------------------------------------------------------------------------------